Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Per preliminary amendment filed 11/12/2019, claims 1-20 are pending. 
Claim Objection
Claims 18 and 20 are objected to because of the following informalities:  
Claim 18 is objected for the typo “he” in line 1”
Claim 20 is objected for the typos “in a and” in line 2, and “at to” in line 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims --1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim subject matter in the claims are directed to abstract ideas.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of mental processes and mathematical concepts, without significantly more. 
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more than the judicial exception. 
Under Step (1): Independent claim 1 is recites a method of screening for structural heart disease; and thus, falls under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 1 recites: 
A method of screening of structural heart disease using a wearable sensor device measuring one or more leads of electrocardiogram, phonocardiogram, and accelerometer signals at chest skin surface, the method comprising: 
measuring electrocardiogram (ECG), phonocardiogram (PCG), and accelerometer (ACC) signals on a patient's skin surface; 
dividing the measured signals into one or more sequences based on a measure of body acceleration; 
screening decisions on one or more sequences of electrocardiogram and phonocardiogram derived features; 
determining sequences of aggregate screening decisions; and 
combining individual decisions to screen for structural heart disease.

With regard to claim 1, the entire claim is directed to a method of screen of structural heart diseases, comprising the steps of measuring, dividing, screening, determining and combining. However, at least the dividing, screening, determining and combining steps pertain to mental processes which can be carried out by in persons via a series of mental decisions or by a person via pen and paper. Additionally, it is the Examiner’s position that these steps involve one or more mathematical concepts or equations. 
Regard to the measuring step, it is interpreted by the Examiner as using the recited “wearable sensor device” in an insignificant data-gathering step. The claim does not call for other structural limitations necessary for carrying out the recited steps. But even if the claims require a computer/processor for performing some or all of the recited steps, when the claims under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind. Likewise, performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping or the certain methods of organizing human activity grouping. 
As for the dependent claims 2-20, these claims recited additional mental processes, i.e. claims 2-4 or recite mathematical equations and/or calculations, i.e. claims 5-20. As such, under the broadest reasonable interpretation, claim 1-20 describe an abstract idea under the mental processes and/or mathematical equations/concepts.
Under Step 2(a) prong 2: The Court defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
This judicial exception is not integrated into a practical application because claim 1 does not disclose using the result the “combining” step, to effect a particular treatment or prophylaxis for a disease or medical condition. In fact, the independent claim does not even positively recite outputting the result of the “combining” step in a human perceivable manner.
This judicial exception is not integrated into a practical application because none of the pending claims discloses an improvement to the functioning of the recited “wearable sensor device”, or even a computer, or to any the technical field under MPEP 2106.05(a). The “wearable sensor device” does not have any structure and thus appears to be generic sensors, and the recited method steps may require generic computer interfaces and generic computers (or computer components); because the claims do not describe these structures as having distinguishing element(s) over their generic counterparts.   
Under Step 2b: The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: claims 1-20 do not include any additional elements aside from said judicial exception of mental processes and/or mathematical concepts. The positive recitation of a “wearable sensor device” is an element that amounts to a generic bio-sensor for acquiring bio-information, and it is well-understood, routine and conventional activities previously known in the industry.  
Under the Berkheimer guidance, the following reference sets the standard for well-understood, routine and conventional activities:
Joo et al. US 2003/0060723 A1 discloses using wearable sensors (Fig.1) for detecting ECG, PCG and accelerometer signals, for cardiac health monitoring 
Romoldi et al. US 2013/0041268 A1 discloses a method of detecting and measuring cardiac signal, including using a wearable sensor for detecting ECG and PCG; see Fig. 1, and [0025, 0036].
Krimsky et al. US 2014/0378849 A1 discloses a method and apparatus for qualitative and quantitative determination of cardiac output, based on phonocardiography detected by a wearable sensor; see Abstract and Fig. 1.                                                                                                                                                                                          
Bedingham et al. US 2015/0164340 A1 discloses a system for monitoring cardiac cycles of the heart based on phonocardiograms captured by wearable sensors as shown in Figs. 1-2, see abstract.	
(All references cited in this section are provided by the Applicants IDS filed on 03/26/2020.)
Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-20 are thus rejected under 35 USC 101 for discloses patent-ineligible subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-7, these claims recite limitations that appear to refer to symbols or unknowns in mathematical equation(s), these include: xi(t), yi(t), zi (t), M, and the various equations are indefinite because the symbols are not defined in the claim. The Applicant is reminded the claim terms are interpreted in light of the Specification, but not entirely based on the Specification. Thus, these terms need to be defined specifically within the context of the claim. These claims will not be rejected under prior art rejections because the broadest reasonable interpretation cannot be ascertained.
Regarding claim 8, the terms “segmentation specific features” and “sequence specific features” are indefinite, as these terms are not defined within the context of the claim or in the Specification. For purpose of examination, these terms are interpreted as criteria for sequencing data.
Regarding claim 9, the limitation: yi(t) is not defined within the context of the claim. For purposes of examination, it is interpreted as to require dividing PCG signals into hear phrases including S1, systole, S2, and diastole. 
Claims 12, 13, 16 and 19 all recites mathematical unknowns or symbols in a mathematical equation; these limitations are indefinite as previously discussed.
Claim 17 recites “may be performed” is not a positive recitation. It is unclear as to whether the limitations following ‘may be’ is affirmatively required.
Other dependent claims are rejected as they depend on a rejected independent claim.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedingham et al. US 2015/0164340 A1 (hereinafter “Bedingham”, cited in the Applicant’s IDS).
Regarding claim 1, Bedingham disclose a method of screening of structural heart disease ([0037] “diagnosing one or more conditions of the) using a wearable sensor device (detection devices 12, 22 or 50) measuring one or more leads of electrocardiogram ([0048]), phonocardiogram ([0046-0047]), and accelerometer ([0042: last sentence]) signals at chest skin surface ([0006-0008] wearable sensor as shown in Figs. 1-3 ), the method comprising: 
measuring electrocardiogram (ECG), phonocardiogram (PCG), and accelerometer (ACC) signals on a patient's skin surface ([0046-0047] composite PCG, [0048] ECG, [0042] accelerometer or other activity sensor; detection devices 12, 22 or 50 are worn on the patient’s skin surface 11 as shown in Figs. 1-3); 
dividing the measured signals into one or more sequences based on a measure of body acceleration (dividing into maneuvers, i.e. body motions based on bending over, standing up, lying down as measured from an accelerometer; see [0042, 0130]); 
screening decisions on one or more sequences of electrocardiogram and phonocardiogram derived features (deciding if abnormality exists for that maneuver Fig. 28: 376-378; see [0037-0039, 0048]. ECG features during said maneuver are used to synchronize PCG features collected during that maneuver to determine said abnormality); 
determining sequences of aggregate screening decisions (performing more maneuvers and collecting/analyzing data and performing diagnosis for each maneuver at Fig.28: 384-390 and repeated through 392b; [0130] these are aggregated as each PCG is an average of multiple cycles [0042-0048]); and 
combining individual decisions to screen for structural heart disease (Fig. 28- combining multiple NOs and one YES at 390-394 to determine diagnosis; see [0037, 0130]).  
Regarding claim 2, Bedingham discloses the method of claim 1, wherein the measure of body acceleration is derived from the accelerometer signals. ([0042: last sentence] “…output from an accelerometer…”)
Regarding claim 3, Bedingham discloses the method of claim 1, wherein the screening decisions includes applying a screening algorithm on the one or more sequences of the electrocardiogram and phonocardiogram derived features. ([0109] algorithm on composite PCG and ECG signals; see Fig. 16)
Regarding claim 4, Bedingham discloses the method of claim 1, further comprising: filtering the ECG, PCG, and ACC signals to remove noise ([0040, 0046, 0061] averaging PCG signal and/or other filtering techniques to remove noise, [0091] sound filtering from PCG and ECG based on accelerometer signals indicative of motion, see Figs. 12A-12B); and aligning the filtered ECG, PCG, and ACC signals in time taking into account any propagation delay. ([0091-0094] aligning the various ECG, PCG and accelerometer signals for noise reduction).
Regarding claim 8, Bedingham discloses the method of claim 1, wherein the screening decisions on one or more sequences (i.e. maneuvers, or body motions) of electrocardiogram and phonocardiogram derived features includes feeding each sequence Sj PRELIMINARY AMENDMENTATTORNEY DOCKET NO. 4502.9101BS4individually into a sequence screening engine (“sequence screening engine” is interpreted as a means for identifying the sequence, see [0042, 0130] dividing into maneuvers, i.e. body motions based on bending over, standing up, lying down as measured from an accelerometer), wherein the sequence screening engine relies on two categories of features, including segmentation specific features and sequence specific features to screen the sequence Sj. (“Segmentation specific features” and “sequence specific features” are inherent based on the discussion that PCG, ECG and accelerometer data are divided into maneuver based sequences, thus the criteria, or features are inherently present in order for the sequencing process to take place.)  
Regarding claim 9, Bedingham discloses the method of claim 8, wherein the segmentation specific features are derived after segmenting the PCG signals into constituent heart phases including S1, systole, S2, and diastole for each heartbeat contained in yi(t).  (see Fig. 26 and [0125-0126] “… process for generating composite PCGs for different phases of breathing….”)
Regarding claim 10, Bedingham discloses the method of claim 8, wherein the screening decisions on one or more sequences of electrocardiogram and phonocardiogram derived features further includes employing independently single channels of segmentation including physiological segmentation and model based segmentation to determine constituent heart stages.  (see Fig. 26, and [0125-0126] “… Processor 70 may sort the ECG data and the PCG data for each cardiac cycle….” to form the composite PCG)
Regarding claim 11, Bedingham discloses the method of claim 10, wherein a weighted sum of single channel are used to obtain a final position of the segmentation. ([0041: second to last sentence] “For each breathing phase, the system may average or sum the grouped acoustic signals to generate the composite PCG.” Also see [0104])
Regarding claim 12, Bedingham discloses the method of claim 10, wherein the 
Regarding claim 20, Bedingham discloses the method of claim 1, wherein the combining individual decisions to screen for the structural heart disease includes aggregating screening into a and fed into a sequence aggregate model at to determine a final decision for the structural heart disease (Fig. 28- combining multiple NOs and one YES at 390-394 to determine diagnosis; see [0037, 0130]).

Note to Applicant
Claims 5-7 and 12-19 are not rejected under prior art, however these claims are still rejected under 35 USC 101, and some under 35 USC 112(b) indefiniteness as the broadest reasonable interpretation cannot be ascertained. Thus, these claims would not be allowable if rewritten in independent form.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baumann et al. (US 2012/0245853 A1, US 8718765) discloses a device for adaptive processing of cardiac signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Examiner, Art Unit 3792          
                                                                                                                                                                                   	December 3, 2021